DETAILED ACTION
This office action response the Request for Continued Examination application on 12/08/2021.
Claims 46-52, and 54-66 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/082021 has been entered.
Response to Amendment
This communication is in response to the amendments filed on November 08, 2021. Claims 46, 50, 61, and 66 have been amended. Claims 1-45, and 53 have been withdrawn from consideration.  Claim 46-52, and 54-66 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 46, 50, 61, and 66 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 46-52, 57, 61-62, 64, and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (U.S. Patent Application Publication No 2016/0374104), (“D1”, hereinafter), in view of TOTH et al. (U.S. Patent Application Publication No. 2015/0078301), (“D2”, hereinafter). 
As per Claim 46, D1 discloses an apparatus, comprising: 
at least one processor ([see, item 118, [Fig. 1B]), and 
at least one memory for storing instructions to be executed by the processor ([see, items 130 and 132 executed by the item 118, [Fig. 1B]), wherein the at least one memory and the instructions are configured to, with the at least one processor ([see, items 130 and 132 executed by the item 118, [036-0037], and Fig. 1B]),

a scheduling assignment and at least one of data packets scheduled in the scheduling assignment ([see, e.g., wherein the schedule ProSe connections, the ProSe connection path that includes an eNB may configure application data packets over Data Radio Bearers (DRB) between two WTRUs, [0114, 0117-0118], and Fig. 7]); 
determining, at the apparatus, at least one of the received data packets relates to a new proximity services device-to-device communication service traffic flow ([see, e.g., wherein the eNB may be configured to receive application data packets over Data Radio Bearers (DRB), a dedicated DRB for ProSe traffic, which dedicated (e.g., new, fresh) DRB may be created to move a traffic from normal Evolved Packet Core (EPC) path to the ProSe path involving the eNB  [0114-0118], and Fig. 7]); and 
completing, at the apparatus, the setup based on the application control information ([see, wherein the MME 704 may set up a bearer for WTRU1 701, the MME 704 may complete the establishment of the bearer for WTRU based on the application identity, [0133], and Fig. 7]).
D1 doesn’t appear explicitly disclose: determining, at the apparatus, a message including application control information is included in the at least one of the received data packets. 
However, D2 discloses determining, at the apparatus, a message including application control information is included in the at least one of the received data 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide proximity-based services results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D2, ¶ [0007]).
As per Claim 66, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 46 that has been rejected above.  Applicant attention is directed to the rejection of claim 46.  Claim 66 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 46.
As per Claims 47, 62, D1 appears to be silent to the instant claim, and however D2 further discloses wherein the at least one of data packets is at least one of a user data packet and layer-2 control packet that is scheduled and transmitted with the scheduling assignment ([see, e.g., a wireless packet 200 that includes a ProSe header 201 and payload data 202. The ProSe header 201 includes ProSe control information used for screening and routing wireless packets, [0058] and Fig. 2]). 

As per Claim 48, D1 and D2 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim, and however D2 further discloses further discloses wherein it is determined, upon receiving layer-2 packets of a new service flow, whether a first packet carrying relevant application control information of the new service flow is received, and discarding all the layer-2 packets of the new service flow prior to receiving the first packet ([see, e.g., screening of wireless packets based on ProSe group membership, a group identifier, extract and analyze the group ID in a  protocol layer, If the ProSe layer determines that the wireless packet is of no interest to the WCD, it may discard (e.g., ignore) the packet, and the group ID is referred to as a ProSe Layer-2 Group ID, [0009, 0015-0016, 0058-0060], and Fig. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide proximity-based services the wireless packet is of no interest results improve the 
As per Claim 49, D1 and D2 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the message including the application control information is signaled in an access stratum ([see, e.g., application layer data 203 (corresponding to the message), includes the application control information for screening and routing wireless packets, [0058], and Fig. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the application control information results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D2, ¶ [0007]).
As per Claim 50, D1 and D2 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the application control information comprises information needed at the device to be set up for receiving service contents relating to the proximity services device-to-device communication service ([see, e.g., ProSe control information used for screening and routing wireless packets, [0058], and Fig. 2]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in 
As per Claim 51, D1 and D2 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein the information comprises information for enabling the application layer to activate an application related to the proximity services (ProSe) device-to-device communication service with the configuration assigned thereto ([see, e.g., the received packet (corresponding to information), determine whether one or both of the extracted group ID and the application ID in order to enable the application layer (209) for subscription all ProSe groups to which the first WCD belongs and/or applications running on the first WCD that are engaging in D2D communication, [0068-0070], and Fig. 2-3]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the application control information results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D2, ¶ [0007]).
As per Claim 52, D1 and D2 disclose the apparatus according to claim 47, and D1 appears to be silent to the instant claim, and however D2 further discloses wherein 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide the application control information results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D2, ¶ [0007]).
As per Claims 57, 64, D1 appears to be silent to the instant claim, and however D2 further discloses wherein the message is received separated to data information referring to actual user data, and reception of the message is handled using logical channel prioritization ([see, e.g., the received packet (corresponding to the message), determine extract one or more of a group identifier (e.g., a group ID) and an application identifier (e.g., an application ID) from the received wireless packet, [0068-0070], and Fig. 2-3]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide 
As per Claim 61, D1 discloses a method, comprising: 
receiving, at one user equipment, from another user equipment requesting setup ([see, e.g., receives the request to setup a proximity connection by at least one of the proximity WTRUs, [0117], and Fig. 7]), a scheduling assignment and at least one of data packets scheduled in the scheduling assignment ([see, e.g., wherein the schedule ProSe connections, the ProSe connection path that includes an eNB may configure application data packets over Data Radio Bearers (DRB) between two WTRUs, [0114, 0117-0118], and Fig. 7]); 
determining, at the user equipment, at least one of the received data packets relates to a new proximity services device-to-device communication service traffic flow ([see, e.g., wherein the eNB may be configured to receive application data packets over Data Radio Bearers (DRB), a dedicated DRB for ProSe traffic, which dedicated (e.g., new, fresh) DRB may be created to move a traffic from normal Evolved Packet Core (EPC) path to the ProSe path involving the eNB  [0114-0118], and Fig. 7]); and completing, at the user equipment, the setup based on the application control information ([see, wherein the MME 704 may set up a bearer for WTRU1 701, the MME 704 may complete the establishment of the bearer for WTRU based on the application identity, [0133], and Fig. 7]).

However, D2 discloses determining, at the user equipment, a message including application control information is included in the at least one of the received data packets ([see, wherein the application layer data of wireless packet, include application control information and application data, which further includes the application control information may identify the specific group member from which the wireless packet recived [0061, 0073-0077], and Fig. 4]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide proximity-based services results improve the efficiency of the wireless signal that the wireless packets are relevant and to route the relevant wireless packets to an appropriate application running (D2, ¶ [0007]).
Claims 54-56, 58-59, 63, and 65 are rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Pan et al. (U.S. Patent Application Publication No. 2015/0289253), (“D3”, hereinafter). 
As per Claim 54, D1 and D2 disclose the apparatus according to claim 52, and D1 doesn’t appear explicitly disclose: wherein the application ID or service ID and related profile setting or configuration information comprises at least one of source coding scheme, logical data flow, priority, and required bandwidth. 

In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D3, ¶ [0005]).
As per Claim 55, D1 and D2 disclose the apparatus according to claim 54, and D1 doesn’t appear explicitly disclose: wherein the ongoing session ID and related information comprises at least one of starting time, source and destination users or user groups, priority of the source, and service portal information.
However D3 discloses wherein the ongoing session ID and related information comprises at least one of starting time, source and destination users or user groups, priority of the source, and service portal information ([see, e.g., different services portal disclosed as the resources could be allocated assuming the highest QoS, [0126-0129], and Fig. 7]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
As per Claims 56, 63, D1 doesn’t appear explicitly disclose: wherein the message is transmitted and retransmitted once per current scheduling assignment period as allocated, OR as configured by an upper layer above an access stratum at a base station.
However D3 discloses wherein the message is transmitted and retransmitted once per current scheduling assignment period as allocated, OR as configured by an upper layer above an access stratum at a base station ([see, e.g., the configuration of scheduling assignment (SA) disclosed, in addition, the SA could be associated with a validity time, [0140, 0150], and Fig. 8]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D3, ¶ [0005]).
As per Claim 58, D1 and D2 disclose the apparatus according to claim 57, and D1 doesn’t appear explicitly disclose: wherein different protocol data unit types for the application control information and the actual user data is provided at either packet data convergence protocol or medium access control. 

In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide high data throughput results improve allocating resources for D2D communication (D3, ¶ [0005]).
As per Claims 59, 65, D1 doesn’t appear explicitly disclose: wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2. 
However, D3 discloses wherein a packet data convergence protocol C-layer protocol data unit OR a medium access control element OR medium access control C-layer protocol data unit is introduced over device-to-device link to provide the application control information, which is provided by an upper layer above an access stratum and stored at layer-2 ([see, e.g., packet data convergence protocol (PDCP) layers (C-Layer), and may assist with configuration of the 802.11-based D2D links disclosed as claimed, [0202-0203, 0288], and Fig. 24]).
.

Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2, and further  in view of Poitau et al. (U.S. Patent Application Publication No. 2016/0142898), (“D4”, hereinafter). 
As per Claim 60, D1 and D2 disclose the apparatus according to claim 46, and D1 doesn’t appear explicitly disclose: 	
wherein the scheduling assignment comprises a 1-bit indication, indicating whether an upcoming transmissions scheduled in allocation granted in the scheduling assignment contain application control information or not.
However, D4 discloses wherein the scheduling assignment comprises a 1-bit indication, indicating whether an upcoming transmissions scheduled in allocation granted in the scheduling assignment contain application control information or not ([see, e.g., the receiving activation command scheduling information contained in the DCI (e.g., a 1-bit indication) discloses, [0139, 0155]]).
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BERHANU D BELETE/Examiner, Art Unit 2468
/PARTH PATEL/Primary Examiner, Art Unit 2468